Order entered September 12, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01068-CR

                    DAEVEION DEMONTE MANGUM, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-45694-T


                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

these appeals INSTANTER.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE